Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 1 of 6 PageID #: 536




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  DEUTSCHE BANK NATIONAL TRUST                    §
  COMPANY, AS INDENTURE TRUSTEE                   §
  OF THE AAMES MORTGAGE                           §
  INVESTMENT TRUST 2005-1                         §
                                                  §   Civil Action No. 4:19-CV-875
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  BERN A. MORTBERG                                §

                                              ORDER

        Pending before the Court is Defendant Bern A. Mortberg’s filing entitled Post Judgment

 Motions, containing requests for new trial and relief from judgment (Dkt. #59). Having considered

 the relevant pleadings, the Court finds the “Post Judgment Motions” should be DENIED.

        Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee of the Aames

 Mortgage Investment Trust 2005-1 (“Plaintiff”) filed the instant suit on November 25, 2019,

 seeking relief related to the foreclosure sale of the property located at 3724 Norwich Lane, Plano,

 Texas 75025 (“the Property”). On November 16, 2020, the Magistrate Judge recommended

 Plaintiff’s Motion for Summary Judgment (Dkt. #24) be granted, and after consideration of

 Defendant’s objections (Dkt. #55), the undersigned adopted such recommendation on

 February 24, 2021 (Dkt. #57). A final judgment was entered that same day (Dkt. #58). Twenty-

 nine days later, on March 25, 2021, Defendant filed the instant Post Judgment Motions (Dkt. #59).

 In his request for new trial, Defendant asserts: (1) he has “discovered new evidence after trial”

 (Dkt. #59 at p. 2); and (2) both a “manifest error of law” (Dkt. #59 at p. 2) and “manifest error of

 fact” exist (Dkt. #59 at p. 3). With respect to his request for relief from judgment, Defendant

 further contends summary judgment was not proper because the declarations supporting the

 motion were “not made on personal knowledge, did not set out facts that would be admissible in
Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 2 of 6 PageID #: 537




 evidence, [] did not show that the declarant was competent to testify” (Dkt. #59 at p. 3), and “had

 all the appearances of a declaration filed in bad faith” (Dkt. #59 at p. 4). By way of relief,

 Defendant asks the Court to stop Plaintiff from evicting him from the Property (Dkt. #59 at p. 4).

        Plaintiff opposes Defendant’s requests, arguing Defendant is attempting to litigate new

 claims not raised in the previous proceeding, namely the propriety of the “newly discovered

 evidence” and Zientz’s declaration, and re-raising issues the Court has already specifically

 addressed, specifically Defendant’s objections to Feliciano’s declaration (Dkt. #60 at pp. 2–5).

        As an initial matter, when a motion for summary judgment has been granted as to a party’s

 claims, the claims do not proceed to a formal trial, making a “new trial” a logical fallacy. St. Paul

 Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997); see also Alford v.

 Access Indus., Inc., No. 1:15-CV-59, 2016 WL 7665860, at *1 (E.D. Tex. Apr. 26, 2016)

 (“Because no trial was held in this case, Rule 59(a) does not apply.”). As such, the Court construes

 Defendant’s request as one for “reconsideration.” Shepherd v. Int’l Paper Co., 372 F.3d 326, 328

 n.1 (5th Cir. 2004); see also Caldwell v. Parker Univ., 802 F. App’x 841, 842 (5th Cir. 2020). “If

 a motion for reconsideration is filed within 28 days of the judgment or order of which the party

 complains, it is considered to be a Rule 59(e) motion; otherwise, it is treated as a Rule 60(b)

 motion.” Wooten v. Parker, No. 1:17-CV-012-BL, 2019 WL 10945419, at *1 (N.D. Tex. May 22,

 2019) (citing Milazzo v. Young, No. 6:11-CV-350-JKG, 2012 WL 1867099, at *1 (E.D. Tex.

 May 21, 2021)), aff’d, 830 F. App’x 443 (5th Cir. 2020); Benson v. St Joseph Reg’l Health Ctr.,

 575 F.3d 542, 547 (5th Cir. 2009). Plaintiff’s request for reconsideration was filed twenty-nine




                                                  2
Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 3 of 6 PageID #: 538




 (29) days after final judgment was entered, and thus must be construed under Rule 60(b).1 Under

 Rule 60(b), “relief from a judgment or order” may issue for the following:

         (1) mistake, inadvertence, surprise, or excusable neglect;

         (2) newly discovered evidence that, with reasonable diligence, could not have been
             discovered in time to move for a new trial under Rule 59(b);

         (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
             misconduct by an opposing party;

         (4) the judgment is void;

         (5) the judgment has been satisfied, released or discharged; it is based on a earlier
             judgment that has been reversed or vacated; or applying it prospectively is no
             longer equitable; or

         (6) any other reason that justified relief.

 FED. R. CIV. P. 60(b). “The extraordinary relief afforded by Rule 60(b) requires that the moving

 party make a showing of unusual or unique circumstances justifying such relief.” Alexander v.

 Wells Fargo Bank, N.A., No. H-15-1596, 2018 WL 1629143, at *3 (S.D. Tex. Apr. 4, 2018) (citing

 Torns v. Miss. Dep’t of Corrs., 421 F. App’x 316, 317 (5th Cir. 2010)).

         The Court turns first to Defendant’s contention that the Court should not have considered

 Mark Feliciano’s Declaration in finding summary judgment for Plaintiff proper (Dkts. #44 at

 pp. 13–18; #57 at p. 3). Defendant objected at summary judgment, as he does now, that the

 declaration was not based on personal knowledge; the Court, upon a thorough consideration,

 overruled such objection (Dkt. #44 at pp. 13–18). Defendant offers nothing to challenge the

 propriety of the Court’s ruling. A Rule 60(b) motion cannot be used to rehash arguments or

 reassert allegations that have already been considered. See Lyles v. Seacor Marine, Inc., 555 F.


 1
  Although Defendant contends that his Motion for New Trial was filed within twenty-eight (28) days of final judgment
 (Dkt. #59 at p. 1), Defendant is mistaken. Final judgment was entered on February 24, 2021, and Defendant’s Motion
 for New Trial was not filed with the Court until March 25, 2021. Twenty-eight days following February 24, 2021 is
 Wednesday, March 24, 2021.


                                                          3
Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 4 of 6 PageID #: 539




 App’x 411, 412 (5th Cir. 2014) (“A Rule 60(b) motion is not an opportunity to rehash prior

 arguments.”).

        As to Defendant’s remaining evidentiary argument, “[t]he Fifth Circuit has [also] held

 that Rule 60(b) motions cannot be used to raise new arguments which could and should have been

 made before the challenged ruling.” Noiel v. Rusk State Hosp., No. 6:15-CV-1158-RWS, 2019

 WL 166551, at *2 (E.D. Tex. Jan. 10, 2019) (citing Dial One of the Mid-South v. BellSouth

 Telecommunications, Inc., 401 F.3d 603, 607 (5th Cir. 2005)). Here, Defendant argues that the

 Court neglected its “duty” to sanction Plaintiff’s attorney, Michael Zientz, for submitting a false

 affidavit (Dkt. #59 at p. 4). This is the first time Defendant has raised this specific contention, and

 Defendant does not identify what specifically in the declaration was untruthful. Failure to identify

 the purportedly false testimony leaves nothing for the Court to consider. Moreover, as the Court

 once explained, Defendant’s initial request for sanctions failed to comply with the Federal Rules

 of Civil Procedure (Dkts. #44 at pp. 31-32; #57 at pp. 4–5).

        This leaves for consideration Defendant’s “new trial” bases: newly discovered evidence,

 mistake of fact, and mistake of law, each of which hinge upon a document Defendant alleges he

 received indicating he would be provided 45 days to cure his default after receiving a notice of

 default (Dkt. #59 at pp. 2–3). Defendant argues this new evidence may change the outcome of

 this case. To obtain relief under Rule 60(b)(2) based on newly discovered evidence, Defendant

 must show that (1) he “exercised due diligence in obtaining the information; and (2) that the

 evidence is material and controlling and clearly would have produced a different result if present

 before the original judgment.” Bucklew v. St. Clair, No. 3:18-CV-2117-N-BH, 2020 WL 5077762,

 at *2 (N.D. Tex. July 22, 2020) (citing Nat’l City Golf Fin. v. Scott, 899 F.3d 412, 418 (5th Cir.

 2018) (internal quotation omitted)), report and recommendation adopted, No. 3:18-CV-2117-N,




                                                   4
Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 5 of 6 PageID #: 540




 2020 WL 5057367 (N.D. Tex. Aug. 26, 2020). These requirements must be “strictly” satisfied.

 Id. Defendant has failed to comply with Rule 60(b)(2). Defendant does not provide his alleged

 new evidence in connection with his Post Judgment Motions. Defendant also makes no mention

 of how such “new evidence” would have “clearly [] produced a different result if present before

 the original judgment.” See Oden v. Infosys Ltd., No. 3:17-CV-02794-G-BT, 2019 WL 6330573,

 at *2 (N.D. Tex. Nov. 1, 2019) (Finding plaintiff not entitled to relief under Rule 60(b) based on

 new evidence where not demonstrated “that she exercised due diligence in obtaining it, and that it

 is ‘material and controlling and clearly would have produced a different result if presented before

 the original judgment.’”) (citing Gov’t Fin. Servs. One Ltd. P’ship v. Peyton Place, Inc., 62 F.3d

 767, 771 (5th Cir. 1995)), report and recommendation adopted, No. 3:17-CV-2794-G (BT), 2019

 WL 6329562 (N.D. Tex. Nov. 26, 2019). The evidence before the Court, as previously explained,

 reflects that Plaintiff complied with the Texas Property Code in providing Defendant notice

 (Dkt. #44 at pp. 26–28; #57 at p. 4). Defendant has wholly failed to carry his burden to establish

 that new evidence was discovered after final judgment was entered, could not have been produced

 before final judgment even with due diligence, and would alter the outcome of the case.

        Defendant also premises his assertions of manifest error of law and manifest error of fact

 on the allegedly “newly discovered evidence” which purportedly entitled him to 45 days to cure

 his default (Dkt. #59 at pp. 2–3). “A manifest error of law or fact must be one ‘that is plain and

 indisputable, and that amounts to a complete disregard of the controlling law or the credible

 evidence in the record.’” Walker v. HongHua America, LLC, No. 4:12–cv–00134, 2012 WL

 1898892, at *1 (S.D. Tex. May 23, 2012) (citation omitted). There is no merit to these arguments.

        In sum, Defendant’s allegations of new evidence, manifest error of law, and manifest error

 of fact fail. Defendant attempts to improperly rehash legal theories the Court has already rejected




                                                 5
    Case 4:19-cv-00875-ALM-CAN Document 61 Filed 04/27/21 Page 6 of 6 PageID #: 541




     in considering Plaintiff’s motion for summary judgment, and impermissibly raise new arguments

     in his Post Judgment Motions. Defendant’s Post Judgment Motions should therefore be denied.

     See Truvia v. Connick, 577 F. App’x 317, 327 (5th Cir. 2014) (concluding the appellants “failed

     to demonstrate a sufficient error of law or fact that warranted the district court’s reconsideration

     of its summary judgment order”). Defendant may disagree with the Court’s decision; nonetheless,

     there is no meritorious basis for the “extraordinary remedy” of altering or amending the judgment.

                                               CONCLUSION

            Having considered Defendant’s Post Judgment Motions (Dkt. #59), Plaintiff’s Response

     (Dkt. #60), and all other relevant filings, the Court is of the opinion that the Post Judgment Motions

.    should be denied. Accordingly,

            It is therefore ORDERED that Defendant Bern A. Mortberg’s Post Judgment Motions

     (Dkt. #59) is DENIED.

            IT IS SO ORDERED.
            SIGNED this 27th day of April, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       6
